Citation Nr: 1443728	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right foot disability, to include hallux valgus, pes planus and hammertoes.

3.  Entitlement to service connection for a left foot disability, to include hallux valgus, pes planus and hammertoes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a right knee disability, right and left foot disabilities, bilateral hearing loss and tinnitus.  The Veteran perfected an appeal as to all five claims.  In June 2012, the RO issued another rating decision awarding the Veteran service connection for both bilateral hearing loss and tinnitus.  As such, these claims have been satisfied in full and are no longer within the Board's jurisdiction.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's right foot disability originated during active service.

2.  The Veteran's left foot disability originated during active service.


CONCLUSIONS OF LAW

1.  A right foot disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A left foot disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Private and VA clinical records, as well as a June 2011 VA examination report, confirm the current presence of bilateral foot disability, to include chronic foot problems such as bunions and hammer toes, bilaterally, during the pendency of this claim.  The question is whether these current disabilities are related to the Veteran's active service.

The Veteran has reported that he experienced pain and other problems during service due to ill-fitting footwear being utilized on his problem feet while training and marching.  Initially, the Board notes that the Veteran was examined and rendered qualified for enlistment in November 1964.  The examination report shows that the Veteran entered service in sound condition free from foot complaints and without notation as to any abnormality of the feet.  Clinical notes during service show that the Veteran presented in January 1965 with capillary pain in the left foot, and also reported in October 1965 with a sprained left foot.  A May 1966 examination report, related to a period of active duty for training (ACDUTRA), shows that the Veteran then had hammertoe at the 5th toe on the right foot.  Moreover, during the pendency of this claim, the Veteran's brother and cousin submitted statements recalling hearing from the Veteran during his active service related to the pain he was experiencing in his feet.  He reported to them that due to problems in his feet, he had to wear wet shoes while training in order to stretch the shoes to accommodate his foot problems.  They also recalled the Veteran reporting his need to wear a larger size than normal due to ill-fitting footwear that was not accommodating his foot problems.  They recalled that the Veteran reported that the first thing he wanted to do following his active service was to obtain footwear that fit well.  The Board finds no reason to question the credibility of either the Veteran or his brother or cousin with regard to their recollections related to symptoms experienced and reported during active service.  The question remains, however, whether the established current disabilities of the right and left feet are causally connected to the symptoms experienced by the Veteran during his active service.

In June 2011, a VA examiner confirmed the existence of the current disabilities, but determined that an opinion could not be reached as to causation without resort to speculation.  In February 2012, another VA examiner was asked to review the claims file and opine as to the etiology of the Veteran's right and left foot disorders.  The examiner recognized the Veteran's in-service reports related to foot pain and sprain in 1965 and determined that it can only be speculated as to whether the Veteran's current hallux valgus, pes planus and hammertoes are related to treatment in 1965.  The examiner stated that it is impossible to tell based upon the current evidence in the claims file, to include normal entrance and exit exams and a lack of treatment records for decades.  This examiner clearly ignored the 1966 ACDUTRA note showing the existence of hammer toes.  Further, the examiner made no mention of the competent and credible lay statements by the Veteran, his brother and cousin.  Thus, this examiner's opinion was not based upon a review of the complete body of evidence.  Further, both VA examiners merely stated that an opinion could not be made without resorting to speculation.  These are essentially non-opinions, rather than opinions either for or against the claim.  The Board, therefore, finds the VA examiners' opinions, or lack thereof, to be of little probative value.

Many years of private podiatry records are also within the claims files.  The bulk of these records primarily document the ongoing treatment for the claimed disabilities of both feet.  In July 2011, the Veteran's private podiatrist issued an opinion in support of the Veteran's claim.  The July 2011 opinion notes that the podiatrist reviewed the Veteran's records of treatment in the office since 1983, and took into account the Veteran's lay statements related to his in-service symptoms and ill-fitting shoes.  The private podiatrist stated that it is at least as likely as not that the Veteran's deformities and foot pain could have been caused by ill-fitting shoes and activities during the Veteran's active service.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current disabilities of both feet, which are etiologically related to the in-service symptoms experienced by the Veteran, as well as ill-fitting shoes utilized during marching and other in-service activities.  The record includes private nexus evidence in support of the Veteran's claims, which was based upon an accurate report of the Veteran's history as well as a more than twenty-five year treatment history for the claimed disabilities.  As explained above, the VA medical opinions of record neither lend support for nor against the Veteran's claims.  Therefore, the Board concludes that the preponderance of the evidence supports the claims.  Accordingly, the Veteran is entitled to service connection for both his right foot disability and his left foot disability. 


ORDER

Service connection for a right foot disability is granted.

Service connection for a left foot disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for a right knee disability is decided. 

The Veteran maintains that he injured his right knee during active service and has a current right knee disability as a result.  The evidence of record establishes treatment during the pendency of this appeal for a right knee disability.  VA treatment records show that the Veteran underwent a total knee arthroplasty in November 2011.  

A review of the Veteran's service treatment records does not reveal evidence of treatment during service, but several years following separation from service, a May 1975 MRI showed that the Veteran had a tear of the lateral meniscus in the right knee.  There is no indication of treatment for many years thereafter, and during an initial visit with a private physician in November 2007, the Veteran reported right knee pain following a fall.  At that time, he denied "any prior problems with the knee [in the] immediate past."  He stated that he had sports type injuries when he was a young man, but made no mention of any incidents in service.  However, an April 2011 private clinical note related to treatment for diabetes and an abscess on the right leg includes a medical history as reported by the Veteran.  At that time the Veteran reported injuring his right knee while marching while in the service.  

In May 2011, the Veteran's cousin submitted a statement recalling the Veteran's report that he had twisted his knee in service, as well as ongoing reports since service of knee pain.  In July 2011, the Veteran's brother submitted a statement recalling a letter the Veteran sent to their parents in the spring of 1965 with a report that he had injured his knee in a physical fitness test during Navy Radio School.  The Veteran's brother also recalled that the Veteran's knee has continually bothered him over the years.

The record, therefore, includes evidence of a current right knee disability, as well as evidence of a torn meniscus several years following service, and several lay statements suggesting an injury in-service.  Thus, there exists evidence of a current disability and of an in-service incident or symptoms, but no competent medical evidence to establish whether the Veteran's current disability is as likely as not related to any symptoms experienced during active service.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record:  contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a right knee disability.  Because no such examination has been conducted in this case, a remand is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any right knee disability present during the period of this claim. 

The claims files and any pertinent evidence in Virtual VA and the Veterans Benefits Management System that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to each right knee disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active service.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of in-service injury and symptoms, summarized in the body of this Remand, above.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


